Van Vorst, J.
James W. Schell, the attorney at Fort Wayne, was the agent of the defendants. This is well settled (Hoover agt. Wise, 1 Otto, 308, and cases cited; S. C., 61 N. Y., 305; Palmer agt. Holland, 51 id., 416). In this latter case the defendant, a collection agent in New York, to whom a note was ■ delivered for collection payable in California, was held liable for the omissions of all agents, including the attorney at law to whom the defendant intrusted the same for collection.
The attorney in Fort Wayne being the agent of the defendants, they are liable to the plaintiffs for the proceeds of the note when received by the sub-agent. The defendants would escape liability by the terms of the receipt, in which it is stated that the “ avails are to be promptly paid over on receipt by us.” I cannot think that the defendants’ trae relation and liability are at all affected by this language. The money was received by them in law when collected by the sub-agent. The receipt was intended as an assurance of prompt payment over and nothing more. There should he judgment for the plaintiff for the amount collected.